DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim(s) 3, 4, and 19 is/are objected to because of the following informalities: 
Claims 3 and 4, please change “soft head” to “soft head element” .  Appropriate correction is required.
Claim 19, please change “a larger diameter ridges” to “larger diameter ridges” .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 recites the limitation "the first and second heads" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art rejection, the Examiner will interpret the “the first and second heads” as “the first and second sides”.
Claim(s) 5 recites the limitation "the soft cleaning head" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art rejection, the Examiner will interpret the “soft cleaning head” as “the soft head element”.
Claim(s) 11 recites the limitation "the soft head material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art rejection, the Examiner will interpret the “soft head material” as “material of the soft head”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khademhosseini (US 2016/0361203A1).
Regarding claim 1, Khademhosseini discloses a swab including an elongated handle (Fig. 2) having first and second ends and a central portion therebetween. A guard (stopper) is disposed on one of the first and second ends. The guard includes first and second sides. A soft head element is disposed on one of the first and second ends of the guard. A first end of the soft head element has a smaller diameter than a second end.
Regarding claim 2, Khademhosseini discloses that the soft head element has a spiral shape (Fig. 2).
Regarding claim 3, Khademhosseini discloses that the soft head element is formed from synthetic materials, i.e. nylon [0048].
Regarding claim 4, Khademhosseini discloses that the first and second ends of the soft head element have a ratio of diameters ranging from 1:1.5 to 1:4 (Fig. 2).
Regarding claims 5 and 6, Khademhosseini discloses that the soft head element includes a plurality of ridges and scraping edges wherein the soft head element is spirally finned [0020; Fig. 2] such that the spirals form ridges. The ridges include edges that are capable of scraping cerumen, directing ear wax and other debris to the ridges for collection and removal.
Regarding claim 7, Khademhosseini discloses that the handle is constructed from wood [0047].
Regarding claim 11, Khademhosseini discloses that the soft head element is formed of open cell foam [0026].
Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begun (US 2001/0001828A1). 
Regarding claim 1, Begun discloses a swab (1) including an elongated handle (Fig. 9) having first and second ends and a central portion therebetween. A guard (93) is disposed on one of the first and second ends. The guard includes first and second sides. A soft head element is disposed on one of the first and second ends of the guard. A first end (proximal portion) of the soft head element has a smaller diameter than a second end (distal portion).
Regarding claim 2, Begun discloses that the soft head element has a spiral shape (7) disposed within a loop (5;Fig. 2).
Regarding claim 4, Begun discloses that the first and second ends of the soft head element have a ratio of diameters ranging from 1:1.5 to 1:4 (Fig. 1, 9).
Regarding claims 5 and 6, Begun discloses that the soft head element includes a plurality of ridges forming teeth and scraping edges [0038, 0040; Fig. 1] such that the spirals form ridges. The ridges include edges that are capable of scraping cerumen, directing ear wax and other debris to the ridges for collection and removal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khademhosseini in view of Shuman (US 2017/0224537A1).
Regarding claims 12, 14 and 19, Khademhosseini discloses a tool including an elongated handle (Fig. 2) having first and second ends and a central portion therebetween. A guard (stopper) is disposed on one of the first and second ends. The guard includes first and second sides. A soft head is disposed on one of the first and second ends of the guard. A first end of the soft head element has a smaller diameter than a second end. The soft head includes a distal tip portion capable of removing smaller pieces of ear wax or debris. The soft head includes a series of ridges and scraping edges wherein the soft head element is spirally finned [0020; Fig. 2] such that the spirals form ridges. The ridges include edges that are capable of scraping cerumen, directing ear wax and other debris of different sizes to the ridges for collection and removal. However, Khademhosseini does not disclose that the handle has a gripping surface. 
In the same field of endeavor, device for removing earwax, Shuman teaches a device (110; Fig. 3) including a handle (112) having a gripping surface having ridges in the form of ribs (110). The ridges are circumferentially disposed. The swab may include a coating to allow the user to differentiate between one or more devices [0032]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the handle of Khademhosseini with a gripping surface and to provide different colors of the swab, as taught by Shuman, to provide means to allow a user to efficiently hold the device [0009] and differentiate between one or more devices [0032].
Regarding claim 13, it is noted that claim 12 was written in the alternative. The combination of Khademhosseini and Shuman discloses that the swab may have different colors, thus the limitations do not apply to claim 13 which is directed to the decorative prints.   
Regarding claim 15, the combination of Khademhosseini and Shuman discloses that the soft head element is formed from synthetic materials, i.e. nylon [0048; Khademhosseini ].
Regarding claim 16, the combination of Khademhosseini and Shuman discloses that the handle is formed from wood [0047; Khademhosseini].
Regarding claim 17, the combination of Khademhosseini and Shuman discloses that the tool is capable of being single use and disposable since anything may be thrown away.
Regarding claim 18, the combination of Khademhosseini and Shuman discloses that the soft head element is formed of open cell foam [0026; Khademhosseini].
Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khademhosseini in view of Shuman, as applied to claim 14 above, and further in view of Lenig (US 2017/0319391A1).
Regarding claim 17, the combination of Khademhosseini and Shuman does not expressly disclose that the tool is formed to be single use or disposable. 
In the same field of endeavor, ear wax removers, Lenig teaches a tool that is used and may be thrown away or cleaned to be re-used another time [0017]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tool of the combination of Khademhosseini and Shuman to be single use/disposable, as taught by Lenig, since a person of ordinary skill has good reason to pursue the known options within their technical grasp with the reasonable expectation that at least one would successful. 
The combination of Khademhosseini and Shuman discloses a swab having a handle, guard and a soft head having a series of ridges, as discussed above in claim 14. The combination of Khademhosseini and Shuman discloses inserting the swab into an ear canal [0028; Shuman], rotating the swab so that the edges move ear wax or other debris to the ridges, a larger proximal end removes larger pieces of ear wax, a smaller distal tip portion removes smaller pieces of ear wax [0028, 0037]. However, the combination of Khademhosseini and Shuman does not disclose removing the swab and disposing of the swab.
In the same field of endeavor, ear wax removers, Lenig teaches a tool that is used, removed with the ear wax and other debris, and thrown away [0017]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Khademhosseini and Shuman with removing and throwing the swab away, as taught by Lenig, for the predictable result of disposing of the ear wax and debris. 
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begun in view of Edme et al. (US 2012/0283616A1, “Edme”).
Regarding claims 3 and 7, Begun discloses that the swab that includes a stem or handle (2) and a paddle-shaped loop (5) may be formed of a biocompatible synthetic plastic [0040]. However, Begun does not disclose the material of the handle. 
In the same field of endeavor, ear cleaners, Edme teaches a swab applicator that may be formed biodegradable plastic, wood, bamboo, polyester, rayon fibers, polyurethane and natural rubbers [0036]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the swab of Begun with the material, as taught by Edme, as this modification involves the simple substitution of one material for another for the predictable result of providing a swab formed of biocompatible material.
Claim(s) 8-10, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begun in view of Shuman (US 2017/0224537A1).
Regarding claims 8-10, 12-14 and 19, Begun does not disclose that the handle includes a gripping surface.
In the same field of endeavor, device for removing earwax, Shuman teaches a device (110; Fig. 3) including a handle (112) having a gripping surface having ridges in the form of ribs (110). The ridges are circumferentially disposed. The swab may include a coating to allow the user to differentiate between one or more devices [0032]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the handle of Begun with a gripping surface and to provide different colors of the swab, as taught by Shuman, to provide means to allow a user to efficiently hold the device [0009] and differentiate between one or more devices [0032].
Regarding claim 13, it is noted that claim 12 was written in the alternative. The combination of Begun and Shuman discloses that the swab may have different colors, thus the limitations do not apply to claim 13 which is directed to the decorative prints.   
Regarding claim 17, the combination of Begun and Shuman discloses that the tool is capable of being single use and disposable since anything may be thrown away.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begun in view of Shuman, as applied to claim 14 above, and further in view of Edme et al. (US 2012/0283616A1, “Edme”).
Regarding claims 15 and 16, Begun discloses that the swab that includes a stem or handle (2) and a paddle-shaped loop (5) may be formed of a biocompatible synthetic plastic [0040]. However, the combination of Begun and Shuman does not disclose the material of the handle. 
In the same field of endeavor, ear cleaners, Edme teaches a swab applicator that may be formed biodegradable plastic, wood, bamboo, polyester, rayon fibers, polyurethane and natural rubbers [0036]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the swab of the combination of Begun and Shuman with the material, as taught by Edme, as this modification involves the simple substitution of one material for another for the predictable result of providing a swab formed of biocompatible material.
Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khademhosseini in view of Shuman, as applied to claim 14 above, and further in view of Lenig (US 2017/0319391A1).
Regarding claim 17, the combination of Khademhosseini and Shuman does not expressly disclose that the tool is formed to be single use or disposable. 
In the same field of endeavor, ear wax removers, Lenig teaches a tool that is used and may be thrown away or cleaned to be re-used another time [0017]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tool of the combination of Khademhosseini and Shuman to be single use/disposable, as taught by Lenig, since a person of ordinary skill has good reason to pursue the known options within their technical grasp with the reasonable expectation that at least one would successful. 
The combination of Khademhosseini and Shuman discloses a swab having a handle, guard and a soft head having a series of ridges, as discussed above in claim 14. The combination of Khademhosseini and Shuman discloses inserting the swab into an ear canal [0028; Shuman], rotating the swab so that the edges move ear wax or other debris to the ridges, a larger proximal end removes larger pieces of ear wax, a smaller distal tip portion removes smaller pieces of ear wax [0028, 0037]. However, the combination of Khademhosseini and Shuman does not disclose removing the swab and disposing of the swab.
In the same field of endeavor, ear wax removers, Lenig teaches a tool that is used, removed with the ear wax and other debris, and thrown away [0017]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Khademhosseini and Shuman with removing and throwing the swab away, as taught by Lenig, for the predictable result of disposing of the ear wax and debris. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silverstein (US 2011/0066172A1) and Clevenger (US 2006/0085018A1) disclose swabs that include guards disposed on one of the first and second ends of an elongated handle. Britvan (US 10639214), Sills (US 3,724,018) and Burres (US 2012/0296355A1) discloses swabs having a soft head element having a first end with a smaller diameter than the second end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771